Citation Nr: 0932481	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to July 
1961.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  


FINDING OF FACT

VA audiometric testing in May 2007 and July 2008 
demonstrated, at worst, hearing acuity at Level II in the 
right ear and Level VIII in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in March 2007, February 2008 and 
May 2008, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  The February 
and May 2008 letters were compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates by the 
March 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the February and May 2008 letters were not sent 
until after the initial adjudication of the clam, there were 
followed by readjudication and the issuance of supplemental 
statements of the case, most recently in February 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claim, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  The Veteran has 
also been afforded VA audiometric examinations, most recently 
in July 2008, that contain sufficient clinical findings to 
determine the proper rating to be assigned for the service 
connected bilateral hearing loss.  See Barr v. Nicholson, 21 
Vet. pp. 303, 312 (2007).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the Veteran himself reported in a statement 
received in June 2008 that he had no additional evidence to 
present and expressed a desire to have his appeal decided as 
soon as possible.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2008). 

The Schedule provides a table for rating purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

In certain situations, the Schedule provides for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86.  If the puretone threshold is greater than 55 decibels 
at each of four specified frequencies (1000 Hertz, 2000 
Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is evaluated 
separately.  Id. 

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

Service connection for bilateral hearing loss was granted by 
January 2003 rating decision.  A 20 percent rating was 
assigned based on reports from a December 2002 VA 
audiological evaluation that showed pure tone thresholds, in 
decibels, were as follows:






HERTZ



Avg.
1000
2000
3000
4000
RIGHT
65
25
40
90
105
LEFT
73
35
50
95
110

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 66 percent in the left ear.

Thereafter, a VA audiometric evaluation in March 2005 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
35
55
100
110
LEFT
75
40
45
105
110

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
These findings under Table VII warranted a noncompensable 
rating, and the rating for bilateral hearing loss was 
formally reduced to a noncompensable rating by a July 2005 
rating decision.  

Private audiometric testing in February 2007 reveals speech 
discrimination was 84 percent in the left ear and 50 percent 
in the right ear.   

On the authorized VA audiological evaluation in March 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
99
90
95
105
105
LEFT
95
80
90
105
105

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 60 percent in the left ear.  
These audiometric results were considered by the RO to 
represent such a "significant variance" from the results of 
private audiometric testing in February 2007 that another VA 
audiometric evaluation was conducted in May 2007 for the 
purposes of reconciling the clinical findings.  

In May 2007, on authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
73
30
50
100
110
LEFT
80
45
60
105
NR

(For VA purposes, a finding of "NR" equates to a hearing 
threshold of 110.  See Note following the results from the 
March 2005 audiometric evaluation.  Hence, the above puretone 
threshold average in the left ear reflects the average of 
thresholds of 45, 60, 105 and 110).  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 60 percent in the left ear.  With application 
of 38 C.F.R. § 4.85, these findings represent Level II 
hearing in the right ear and Level VII hearing in the left 
ear.  These findings represent entitlement to a 10 percent 
rating for hearing loss under Table VII, and a 10 percent 
rating for bilateral hearing loss was assigned by the June 
2007 rating decision effective from receipt of the Veteran's 
claim in February 2007.  The RO indicated that more weight 
was afforded to the findings from the May 2007 audiometric 
evaluation than those obtained in March 2007 given the 
"drastic change" in hearing shown in March 2007 when 
compared with February 2007.   

The most recent VA audiometric findings were obtained in July 
2008, at which time pure tone thresholds, in decibels, were 
as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
76
35
55
105
NR
LEFT
84
50
65
NR
NR

Again, the findings of "NR" have been assigned thresholds 
of 110 for the purposes of determining the pure tone 
thresholds.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 68 percent in the 
left ear.  With application of 38 C.F.R. § 4.85, these 
findings represent Level II hearing in the right ear and, 
given the "exceptional" hearing impairment shown in the 
left ear, Level VIII hearing in the left ear with application 
of Table VIA.  See 38 C.F.R. § 4.86(a).  These findings 
represent entitlement to a 10 percent rating for hearing loss 
under Table VII.  Clearly, given the results from the July 
2008 audiometric testing, which are in large part consistent 
with those obtained in February and May 2007, the March 2007 
VA audiometric testing results appear to be too anomalous to 
be afforded any significant probative value.  

Private audiometric testing was accomplished in August 2008, 
but did not include a "Maryland CNC" test as required by 
38 C.F.R. § 4.85.  The Board has considered the statements 
submitted in June 2008 by the Veteran's wife and a person who 
reported that he has known the Veteran for three years 
describing the severity of the Veteran's hearing impairment, 
as well as the assessment of the Veteran's hearing loss by 
the audiologist who conducted the audiometric testing in 
August 2008.  Also considered were the assertions by the 
Veteran's representative in February 2009 questioning the 
efficacy of pure tone audiometry.  However, as indicated 
above, the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, supra.  Thus, the doctrine of 
reasonable doubt is not for application.  As such, the 
assigned 10 percent disability rating is appropriate based on 
the VA audiometric results in this case.  Finally, there is 
no reliable evidence that the Veteran's hearing loss affects 
his daily life in an unusual or exceptional way so as to 
warrant increased compensation.  Cf., Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Therefore, the Veteran's request 
for a rating in excess of 10 percent for bilateral hearing 
loss is denied.  

 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


